Suit - Search                                                               Page 1 of 1
          Case 2:19-cv-03283-ILRL-JVM Document 1-2 Filed 03/25/19 Page 1 of 2


Suit Details
Entity Name:           ZURICH AMERICAN INSURANCE COMPANY
Contact:
Address:               C/O CORPORATION SERVICE COMPANY
                       501 LOUISIANA AVENUE
City, State, Zip:      BATON ROUGE , LA 708025921
Status Details
Suit Number:           201901601
Suit Status:           Complete
Date Received:         3/1/2019
Date Mailed:           3/4/2019
Certified Mail Receipt: 70180360000072552176
Court Details
Court Name:            CIVIL DISTRICT COURT
Court Location:        ORLEANS PARISH
Plaintiff:             DEANGELO ADAMS
Defendant:             ZURICH AMERICAN INSURANCE COMPANY, ET AL
                                                                  Print   New Search




https://coraweb.sos.la.gov/SuitSearch/SuitSearchDetails.aspx                           3/6/2019
             Case 2:19-cv-03283-ILRL-JVM Document 1-2 Filed 03/25/19 Page 2 of 2




                                                                                                                    CRH / PERINJ
                                                                                                     Transmittal Number: 19439742
Notice of Service of Process                                                                            Date Processed: 03/02/2019

Primary Contact:           Rosalinda Leal
                           Sysco Corporation
                           1390 Enclave Pkwy
                           Houston, TX 77077-2099

Electronic copy provided to:                   Walker Essary
                                               Barrett Flynn
                                               Dawn Becker
                                               Eve McFadden
                                               Julia Macias

Entity:                                       Sysco Corporation
                                              Entity ID Number 3338951
Entity Served:                                Sysco Corporation
Title of Action:                              Deangelo Adams vs. Zurich American Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Orleans Parish District Court, LA
Case/Reference No:                            2019-01601
Jurisdiction Served:                          Louisiana
Date Served on CSC:                           03/01/2019
Answer or Appearance Due:                     15 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Yanessa Motta
                                              504-500-7246

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
